Title: [Tuesday August 20 1776.]
From: Adams, John
To: 


      Tuesday August 20 1776. A Letter of the 18th. from General Washington, with sundry Papers inclosed, was laid before Congress and read.
      Resolved that the same be referred to a Committee of five: the Members chosen, Mr. Jefferson, Mr. Franklin, Mr. Rutledge, Mr. J. Adams and Mr. Hooper.
      A Committee of the whole on the Articles of Confederation. Mr. Morton reported that the Committee had gone through the same, and agreed to sundry Articles which he was ordered to submit to Congress.
      Ordered that Eighty Copies of the Articles of Confederation, as reported from the Committee of the whole, be printed under the same Injunctions as the former Articles, and delivered to the Members under the like Injunctions as formerly.
      Thus We see the whole Record of this momentous Transaction. No Motions recorded. No Yeas and Nays taken down. No Alterations proposed. No debates preserved. No Names mentioned. All in profound Secrecy. Nothing suffered to transpire: No Opportunity to consult Constituents. No room for Advice or Criticisms in Pamphlets, Papers or private Conversation. I was very uneasy under all this but could not avoid it. In the Course of this Confederation, a few others were as anxious as myself. Mr. Wilson of Pennsylvania, upon one Occasion moved that the debates should be public, the Doors opened, galleries erected, or an Adjournment made to some public Building where the People might be accommodated. Mr. John Adams seconded the Motion and supported it, with Zeal. But No: Neither Party were willing: some were afraid of divisions among the People: but more were afraid to let the People see the insignificant figures they made in that Assembly. Nothing indeed was less understood, abroad among the People, than the real Constitution of Congress and the Characters of those who conducted the Business of it. The Truth is, the Motions, Plans, debates, Amendments, which were every day brought forward in those Committees of the whole House, if committed to Writing, would be very voluminous: but they are lost forever. The Preservation of them indeed, might for any thing I recollect be of more Curiosity than Use.
     